Citation Nr: 1810116	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


 THE ISSUE

Entitlement to an initial disability rating higher than 60 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by: Barbara L. Kuhl, Attorney at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017 the Board remanded the case for further development.


FINDING OF FACT

For the entire appeal period, the Veteran's CAD was manifested by ejection fraction between 30 and 50 percent, a work load of between 3 and 5 metabolic equivalents (METs) resulting in dyspnea and fatigue; chronic congestive heart failure was not shown. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  This appeal for a higher rating arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained. 

The Veteran was provided VA medical examinations in August 2011 and June 2017.  The examinations, taken together and with the other evidence of record, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met. 

II.  Rating of CAD

The Veteran seeks a higher initial evaluation for CAD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for CAD was granted in a November 2011 rating decision.  The RO assigned an initial 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

Under DC 7005, a 60 percent rating is warranted if there had been more than one episode of acute congestive heart failure in the past year; or if a workload between 3 and 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30-50 percent.  A 100 percent rating is warranted if there is chronic congestive heart failure; or if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2017).  

A VA general medical examination in August 2011 noted the Veteran had a history of myocardial infarction in 1999.  The examiner found no evidence of congestive heart failure or pulmonary hypertension.  There were no extra heart sounds.  Heart rhythm was regular.  Heart size was normal on X-ray.  The examiner diagnosed coronary artery disease. 

An August 2011 echocardiogram found apical akinesia with otherwise preserved left ventricular contractility.  The left ventricular systolic function was mildly reduced with an estimated left ventricular ejection fraction of 45 to 50 percent. 

Pursuant to the Board's May 2017 remand, the Veteran was afforded a VA heart examination in June 2017.  The Veteran reported that his heart condition had been stable for the past few years.  He had had no heart procedures done and no stress tests for several years.  The examiner stated that the Veteran had not had congestive heart failure, cardiac arrhythmia, or a heart valve condition.  His heart rhythm was regular and heart sounds were normal.  There was no evidence of cardiac hypertrophy.  Echocardiogram showed cardiac dilatation.  Left ventricular ejection fraction (LVEF) was 35 to 40 percent.  The examiner noted that interview-based METS test was consistent with a finding of between 3 and 5 METS resulting in dyspnea and fatigue.  The examiner explained that this METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph).

VA treatment records show that the Veteran was sent for an exercise stress test in July 2017 in connection with the May 2017 VA examination.  However, the pre-assessment findings included a heart murmur so the stress test was deferred until an echocardiogram could be completed.  On follow-up, the echocardiogram results prompted cancellation of the exercise stress test and referral for a cardiac catheterization.  Cardiac catheterization conducted in August 2017 showed stenosis of various vessels.  Notes further indicate that the stress test was aborted due to the echo findings.  The Board finds that based on this evidence, performance of the exercise stress test was medically contraindicated and there was substantial compliance with the remand directives.  

After consideration of the evidence of record, the Board finds that a higher initial rating is not warranted.  The Board acknowledges that in advancing this appeal, the Veteran believes that his disability is more severe than the assigned disability rating reflects; however, the competent medical evidence consisting of diagnostic test results pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The next highest rating of 100 percent requires a showing that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of chronic congestive heart failure; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The competent medical evidence shows the Veteran's left ventricular dysfunction with an ejection fraction has been between 30 and 50 percent, and there is no evidence of chronic congestive heart failure.  In addition, the Veteran was found to have a workload of between 3 and 5 METs.  As such, the Veteran's disability does not meet the requirements for a rating in excess of 60 percent at any point in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating higher than 60 percent for coronary artery disease is denied.


____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


